Citation Nr: 0725096	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  06-15 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1961 to October 
1964, as well as subsequent U.S. Army Reserve service from 
June 1965 to March 1968, including periods of active duty for 
training.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine in 
which the RO denied service connection for PTSD.

The veteran and a friend testified at a June 2006 hearing 
before a decision review officer (DRO) at the RO; a 
transcript of that hearing is of record.  The veteran also 
testified at an April 2007 videoconference hearing before the 
undersigned Acting Veterans Law Judge (VLJ) of the Board; a 
transcript of that hearing is also of record.

The Board notes that, in the October 2004 statement in 
support of claim (VA Form 21-4138) in which he claimed 
service connection for PTSD, the veteran also asked to reopen 
his claim for service connection for depression.  The 
veteran's prior claim for service connection for a 
psychiatric disorder, including depression but not PTSD, was 
denied by the Board in March 2001.  Although notified of that 
decision, and his appellate rights, the veteran did not 
appeal.  Consequently, the March 2001 Board decision is 
final, and the October 2004 statement was a petition to 
reopen this previously denied claim.  38 U.S.C.A. § 7104(a) 
(West 2002 & Supp. 2006); 38 C.F.R §§ 20.1100(a), 20.1104, 
20.1105 (2006).  As the RO has not adjudicated this petition 
to reopen, it is referred to the RO for appropriate 
consideration and development. 




FINDING OF FACT

There is no evidence that the veteran has been diagnosed with 
PTSD.  Even assuming that the veteran was diagnosed with PTSD 
in accordance of the applicable regulatory criteria, there is 
no credible evidence to corroborate the occurrence of his 
claimed in-service stressors, including a claimed personal 
assault.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006)) includes enhanced 
duties to notify and assist claimants for VA benefits.  VA 
regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate a claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate a claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to a claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In this case, in a January 2005 letter, the RO told the 
veteran that it was working on his claim for service 
connection for PTSD.  In an attachment entitled, "What the 
Evidence Must Show," the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate a claim for service connection generally.  On 
page 1 of the January 2005 letter, the RO also told the 
veteran that he had to provide specific details of the 
personal trauma incidents or incidents that resulted in PTSD.  
In an attachment entitled, "How You Can Help and How VA Can 
Help You," the RO explained the respective responsibilities 
of VA and the veteran in obtaining additional evidence in 
support of his claim.  The RO also wrote, on page 2 of the 
letter, "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in you possession that pertains to your 
claim, please send it to us."  The April 2005 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the January 2005 letter.  Hence, the January 2005 
letter met all four of Pelegrini's content of notice 
requirements as well as the VCAA's timing of notice 
requirement.

Regarding the Dingess/Hartman notice requirements, the RO 
sent the veteran a March 2006 letter after issuance of that 
decision which provided the veteran information as to the 
assignment of disability ratings or effective dates.  The RO 
then readjudicated the claim in its April 2006 SOC.  Thus, 
any error in not providing notice of disability ratings and 
effective dates prior to the April 2005 decision was cured by 
provision of such notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) 
(VCAA notification need not be contained in a single 
communication and the law and regulations are silent as to 
the format to be used).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, VA and private medical records, and 
records relating to a disability determination by the State 
of Maine Disability Determination Services.  The Board notes 
that one of the veteran's claimed stressors involves a 
personal assault.   38 C.F.R. § 3.304(f)(3) (2006) provides 
that, in such cases, evidence from sources other than the 
veteran's service records may provide credible evidence of an 
in-service stressor premised on personal assault.  Moreover, 
VA may not deny such a claim without first advising the 
veteran that evidence from such alternative sources or 
evidence of behavior changes may constitute credible evidence 
of the claimed stressor.  38 C.F.R. § 3.304(f)(3) (2006).  In 
its January 2005 letter, the RO asked the veteran to identify 
any possible sources of information and evidence and to send 
supporting statements from any individuals with whom he may 
have discussed the incident.  The RO also sent the veteran a 
PTSD questionnaire that asked him to describe each claimed 
stressor in detail.  Thus, the RO complied with 38 C.F.R. 
§ 3.304(f)(3) (2006) by asking the veteran for alternative 
sources of information regarding his claimed stressors.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the 
veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military. 38 U.S.C.A. § 
1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  Service 
connection for PTSD, in particular, requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. § 
4.125(a) (2006) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2006); see also Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending upon 
whether the veteran engaged in "combat with the enemy," as 
established by recognized military combat citations or other 
official records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 
66 (1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The 
evidentiary requirements for showing the stressor's 
occurrence are relaxed if VA determines that the veteran 
engaged in combat with the enemy and his alleged stressors 
are combat-related, see 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2006); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  Here, however, the veteran does not claim, and 
the record does not indicate, that either of his claimed 
stressors is combat-related or that he engaged in combat with 
the enemy.  In such circumstances, a veteran's lay testimony, 
in and of itself, is not sufficient to establish the 
occurrence of the alleged stressor. Instead, the record must 
contain other objective information that corroborates his 
testimony or statements. See Zarycki, 6 Vet. App. at 98.

In Cohen, the Court held that the unequivocal diagnosis of 
that veteran's PTSD meant that the asserted stressors were as 
a general matter presumed to be sufficient to cause PTSD in 
the veteran.  Cohen, 10 Vet. App. at 144.  Even in such 
circumstances, credible evidence that the claimed in-service 
stressor actually occurred is still required. 38 C.F.R. § 
3.304(f) (2006).  And credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996). Corroboration does not 
require, however, "that there be corroboration of every 
detail including the appellant's personal participation in 
the identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).

Initially, the Board notes that, with PTSD as well as other 
claimed disabilities, evidence of a current disability is one 
of the fundamental requirements for a grant of service 
connection.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of present disability there can be no valid claim."); 
see also Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 
1997) (upholding interpretation of 38 U.S.C.A. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes); Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).  Here, the evidence does not include any 
diagnosis of PTSD, in accordance with 38 C.F.R. § 4.125(a) 
(2006) or otherwise.  In fact, the private and VA records 
containing psychiatric diagnoses specifically diagnose the 
veteran with other psychiatric disabilities and not PTSD.  
For example, an April 1995 VA hospital summary contains a 
diagnosis of acute delirium, probably secondary to psychotic 
depression; a November 1995 VA outpatient treatment (VAOPT) 
record contains a diagnosis of bipolar disorder, depressed 
phase; a November 1995 Acadia Hospital psychiatric admission 
history and discharge summary contain diagnoses of amnestic 
disorder, adjustment disorder with disturbance of mood, and 
probable dependent personality; the April 1996 psychological 
evaluation performed in connection with the state of Maine 
disability determination indicated that the most appropriate 
diagnosis was major depressive disorder, recurrent with 
atypical features, in partial remission; and, an April 1996 
VA Statement of Patient's Treatment listed bipolar disorder, 
depressed phase and history of acute delirium secondary to 
psychotic depression as the only psychiatric disorder.  
Significantly, neither these nor any other records in the 
claims file contain a diagnosis of PTSD.

However, even assuming that the veteran has PTSD, his claim 
must nevertheless be denied because there is no credible 
supporting evidence that either of his claimed stressors 
actually occurred.  Specifically, the veteran claimed in his 
PTSD questionnaire responses and at the DRO and 
videoconference hearings that he was exposed to two stressors 
during basic training.  In one incident, a fellow serviceman 
sexually assaulted the veteran over the course of several 
weeks, and in the other incident a drill instructor 
physically abused him over the course of several weeks.  
However, neither the service medical records nor service 
personnel records contain any indication that such incidents 
occurred, and the veteran did not provide, in response to the 
RO's above-noted request, any possible alternative source of 
information regarding such incidents.  Indeed, at the DRO 
hearing (p. 6) and the videoconference hearing (p. 8), the 
veteran indicated that he never reported these incidents to 
anyone during service.  In the absence of any credible 
supporting evidence that either of the veteran's claimed 
stressor occurred, and the veteran's inability to provide a 
possible alternative source of information regarding these 
stressors, the Board must find that this element of the claim 
for service connection for PTSD has not been met.  In this 
regard, the Board notes that, although the veteran's friend 
testified at the DRO hearing (pp. 6-7) the veteran had told 
her of his long-repressed memories of these events many years 
after they occurred, testimony regarding such after-the-fact 
recollections of the claimed stressors cannot constitute 
credible supporting evidence of the actual occurrence of an 
in-service stressor.  Cf. Moreau v. Brown, 9 Vet. App. at 
396.



In sum, there is no evidence of a diagnosis of PTSD and, even 
assuming a diagnosis of PTSD in accordance of the applicable 
regulatory criteria, there is no credible supporting evidence 
of either claimed in-service stressor.  The benefit-of-the-
doubt doctrine is therefore not for application, and the 
claim for service connection for PTSD must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).


ORDER

The claim for service connection for PTSD is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


